Citation Nr: 1734295	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  07-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition to include fungal infection of the feet and groin. 
 
2.  Entitlement to service connection for low back disorder.
 
3.  Entitlement to service connection for right ear hearing loss.
 
4.  Entitlement to service connection for peripheral neuropathy. 

5.  Entitlement to service connection for liver disease. 
 
6.  Entitlement to service connection for sinusitis and allergic rhinitis. 
 
7.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 
 
8.  Entitlement to service connection for amyloidosis, claimed as kidney disease, secondary to service-connected prostatectomy. 
9.  Entitlement to a compensable rating for impotence. 
 
10.  Entitlement to a rating in excess of 20 percent for prostatectomy secondary to prostate cancer.

11.  Entitlement to a rating in excess of 10 percent for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004, December 2004, April 2005, March 2006, February 2007, and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2004 rating decision, the RO denied claims for service connection for GERD and amyloidosis; an increased rating for impotence was also denied.  In addition, the RO declined to reopen a previously denied claim for a skin condition.  The Veteran submitted a notice of disagreement with regard to the impotence, GERD and amyloidosis issues only; a Statement of the Case (SOC) was issued in June 2004, and he perfected his appeal for the GERD and amyloidosis issues by submitting a VA Form 9 in June 2004.  He perfected his appeal for impotence by submitting a substantive appeal in December 2004. 

In a December 2004 rating decision, the RO denied claims for service connection for liver disease, an increased evaluation for his prostatectomy residuals and to reopen the skin condition claim.  The Veteran submitted a notice of disagreement and a SOC was issued in May 2005.  He perfected his appeal by submitting a VA Form 9 in May 2005. 

In an April 2005 rating decision, the RO denied a claim service connection for sinusitis and allergic rhinitis.  The Veteran submitted a notice of disagreement in June 2005 and a SOC was issued in August 2005.  He perfected his appeal by submitting a VA Form 9 in September 2005. 

In a March 2006 rating decision, the RO denied claims for service connection for peripheral neuropathy and to reopen a previously denied claim for a low back disorder.  The Veteran submitted a notice of disagreement in March 2006 and a SOC was issued in August 2007.  The Veteran perfected his peripheral neuropathy appeal by submitting a VA Form 9 in September 2007. 

In a February 2007 rating decision, the RO denied claims to reopen right ear hearing loss and a low back disorder claims as well as service connection for soreness of the legs and joints.  The Veteran submitted a notice of disagreement and a SOC was issued in August 2007.  He perfected his appeal by submitting a VA Form 9 in November 2007. 

In a May 2009 decision, the Board determined that new and material evidence had been received sufficient to reopen the claims for service connection for a low back disorder and for right ear hearing loss.  The Board then remanded the claims for additional development.

In a November 2009 rating decision, a 10 percent rating for residuals of head trauma was continued.  The Veteran submitted a notice of disagreement in December 2009 and in April 2011, the RO issued a SOC.  In May 2011, the Veteran's prior attorney submitted a statement in lieu of a VA form 9, and perfected the Veteran's appeal of this issue.  

In a February 2016 decision, the Board denied service connection for liver disease, kidney disease, and a chronic disability manifested by soreness of the legs and joints, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March 2017, the Court affirmed the Board' decision denying service connection for a chronic disability manifested by soreness of the legs and joints, vacated the February 2016  Board's decision denying service connection for liver disease and kidney disease, and remanded the claims to the Board for action consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2017, the Veteran submitted an Additional Evidence Response Form for Cases with a VA Substantive Appeal and requested a remand to the RO for review of the additional evidence submitted.  As such, the Veteran's claims should be readjudicated in a new Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following action:

After the completion of any action deemed appropriate, the Veteran's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the June 2016 SSOC, to specifically include the additional evidence received in July 2017, should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a new SSOC and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

